Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-18-00616-CR

                                           Romeo ADAMS,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR9532
                            Honorable Jefferson Moore, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 23, 2019

AFFIRMED

           Romeo Adams was found guilty by a jury of aggravated assault with a deadly weapon, and

the trial court assessed Adams’s punishment at twenty years in prison. Adams appeals the

judgment, asserting the evidence is legally insufficient to support the jury’s verdict. We affirm.

                                   SUFFICIENCY OF THE EVIDENCE

           The State charged Adams with aggravated assault, alleging he shot a firearm at a car being

driven by the complainant, Errika Harrell. Adams contends the evidence was insufficient to

establish that a gun was fired at Harrell’s car or that Adams fired the gun.
                                                                                       04-18-00616-CR


                                        Standard of Review

       In reviewing the evidence to determine whether it is legally sufficient to support a

conviction, we consider all of the evidence in the light most favorable to the verdict and determine

whether, based on that evidence and the reasonable inferences therefrom, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt. Whatley v. State,

445 S.W.3d 159, 166 (Tex. Crim. App. 2014) (citing Jackson v. Virginia, 443 U.S. 307, 319

(1979)). Circumstantial evidence is as probative as direct evidence in establishing guilt, and

circumstantial evidence alone can be sufficient to establish guilt. Hooper v. State, 214 S.W.3d 9,

13 (Tex. Crim. App. 2007). It is the jury’s responsibility to resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts. Jackson,
443 U.S. at 319. We determine “whether the necessary inferences are reasonable based upon the

combined and cumulative force of all the evidence when viewed in the light most favorable to the

verdict.” Garcia v. State, 367 S.W.3d 683, 687 (Tex. Crim. App. 2012). “When the record supports

conflicting inferences, [we] must presume the jury resolved the conflicts in favor of the prosecution

and defer to that determination.” Id.

                                             Discussion

       Errika Harrell and Latasha Dukes testified that on the evening of May 28, 2017, they went

to an apartment complex to get tamales from one of Harrell’s friends, Anna. As they were about

to leave the complex and were backing out of their parking space, Harrell and Dukes heard

someone calling Harrell’s name. Dukes testified she saw a man get out of a white car and walk up

to the driver’s side window of Harrell’s car. Both Harrell and Dukes identified the man as

defendant, Romeo Adams. Harrell testified she had known Adams for a number of years, he is the

father of her younger sister’s child, and he is friends with her brother-in-law. Harrell testified that




                                                 -2-
                                                                                                        04-18-00616-CR


at the time of the offense, Adams and her brother-in-law were having some kind of issue, but she

was not involved in their dispute.

         Harrell and Dukes testified Adams walked up to the car and started yelling at Harrell

through the driver’s side window, asking her why she had flattened his tires. When Harrell

responded several times that she did not know what he was talking about, Adams “took a swing”

at her, but missed. Harrell then got out of her car and yelled at Adams as he was running back to

his car. Harrell testified she saw Adams doing something at his car, but she could not tell what he

was doing. Harrell quickly got back into her car and started speeding toward the parking lot exit

because she was worried Adams might have a gun. Harrell testified Adams followed in his car

right behind her, and just before reaching the exit, she heard two gunshots. After the first shot,

Harrell looked behind her and saw a hand and what she believed was a “gun flash” coming from

Adams’s car. Harrell testified that she turned right out of the parking lot and Adams “zoomed off”

in the other direction. Both Harrell and Dukes testified that although they did not actually see the

gun in Adams’s hand, they were certain what they heard were gunshots and Harrell testified Adams

was the person shooting. The only other person Harrell and Dukes saw in the apartment complex

parking lot was Anna, who had left her apartment when they did. Harrell and Dukes testified Anna

later told them she had seen what happened in the parking lot and “seen some shots,” so after they

pulled out of the apartment complex, Anna followed them until they stopped. 1

         Harrell and Dukes testified they drove out of the neighborhood to a fast food restaurant.

Harrell got out of the car and found a bullet hole in the tailgate of her Chevrolet Tahoe. Harrell




1
  Dukes testified Anna stayed with them until after the police arrived, and the responding officer’s report lists her as
a witness. However, Anna did not testify at trial and both Harrell and the investigating detective testified her telephone
number was no longer in service and they had been unable to locate her.


                                                          -3-
                                                                                       04-18-00616-CR


and Dukes both testified there had not been a hole in her tailgate before the shooting. Harrell called

her brother-in-law, who told her to call the police.

        The patrol officer who responded to the call, a crime scene investigator, and the homicide

detective who later investigated the case testified for the State. All three testified that, based on

their experience of having seen numerous bullet holes, the hole in the tailgate was made by a bullet.

Although none were qualified to give an expert opinion on how old the bullet hole was, they each

testified based on their own knowledge and experience that the hole appeared to be of recent origin

because the paint had not started flaking off around the hole and there was no rust or discoloration

of the metal. Photographs of the tailgate and the hole were admitted into evidence and published

to the jury.

        Adams argues the evidence is insufficient to support the verdict because no person testified

they saw a gun in Adams’s hands. He also asserts there was no “corroboration” that Dukes was

with Harrell in the apartment complex parking lot, suggesting her testimony should be discounted.

He contends Harrell had a motive to lie and her testimony is “plainly unbelievable.” He further

asserts there is no evidence a gun was fired because there was no expert testimony establishing the

hole in Harrell’s tailgate had been recently made by a bullet. He postulates that a bullet would have

pierced through the internal wall of the tailgate, although there was no evidence to that effect. And

he criticizes the prosecution for not taking apart the Tahoe cargo door to look for bullet fragments.

Finally, Adams contends the evidence is insufficient because it did not exclude the possibility that

Anna had shot the firearm.

        The jury was the sole judge of the witnesses’ credibility and was free to believe: Harrell’s

testimony that Adams was driving the car that followed right behind her as she and Dukes left the

apartment complex; Harrell’s and Dukes’s testimony that they heard gunshots; Harrell’s testimony

that she saw the gunfire coming from Adams’s car; Harrell’s and Dukes’s testimony that there was


                                                 -4-
                                                                                      04-18-00616-CR


not a hole in Harrell’s tailgate prior to their leaving the apartment complex; and the officers’

testimony that the hole in Harrell’s tailgate appeared to be a fresh bullet hole. From this evidence,

a rational jury could reasonably infer that Adams fired a gun at Harrell or in her direction. The

State was not required to disprove any alternative theories. See Geesa v. State, 820 S.W.2d 154,

159 (Tex. Crim. App. 1991), overruled on other grounds by Paulson v. State, 28 S.W.3d 570 (Tex.

Crim. App. 2000).

       We conclude a rational jury could have found from the evidence and the reasonable

inferences therefrom that Adams committed aggravated assault with a deadly weapon as charged.

We therefore affirm the trial court’s judgment.

                                                   Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                                  -5-